Title: From James Madison to James Monroe, 26 December 1803
From: Madison, James
To: Monroe, James



private
Dear Sir
Washington Decr. 26. 1803
I have recd I believe all your letters public and private down to that of October 22, written merely to say that all continued well. I have taken due care of the communications on the subject of your . Every thing seems to be well understood on this side the water. I can not say more now as I write of necessity without cypher.
Mr. Merry has been with us some time. He appears to be an amiable man in private Society, and a candid and agreeable one in public business. A foolish circumstance of etiquette has created some sensibility in Mrs. Merry and perhaps himself; but they will find so uniform & sincere a disposition in all connected with the Govt. to cultivate a cordial society with them, and to manifest every proper respect for their characters and station, that if any unfavorable impression has happened, it must be very transient. It would be unfortunate if it were otherwise, because a dissatisfaction of whatever sort, or however produced, might mingle itself with his general feelings, and thro’ them, with the agency committed to him.
We have had several conversations both incidental & formal on the topics most interesting to the two Countries. I have taken pains to make him sensible of the tendency of certain proceedings on the British side, and of their injustice as well as impolicy. I communicated to him a few days ago, the intention of the president to explain our views fully to you on these topics, and to authorise you to negociate such conventional eclaircissements and arrangements, as may put an end to every danger to which the harmony between the two countries is now subjected. His ideas appeared to be moderate, & his dispositions conciliating. As he will doubtless communicate to his Govt. what passed between us, I think it proper, in order to place you on a level of information, to observe briefly, that the plan will be to get rid of impressments altogether on the high seas, to define blockades & contraband according to the last Treaty between G. B. & Russia, to regulate visits & searches of our vessels, according to the Treaty of 1786 between G. B. and France, to put aside the doctrine, that a Colonial trade, not allowed in time of peace, is unlawful in time of war; and in return to agree to a mutual surrender of deserters from ships and from garrisons, and to a legislative provision agst. exporting articles enumerated as contraband to places within the jurisdiction of an enemy. This will be the outline, excepting a few minor propositions. The subject is now before the Cabinet, and it will not be long before it will be forwarded to you in its details. It is much to be desired that something may be done to consolidate the good understanding between the two nations, and I really believe that there is nothing aimed at by us that is not for the true interest of both parties. I am not without hopes that Mr. Merry sees the business in a good degree in the same light, and that his representations will co-operate with your reasonings on it. I am glad to learn that in Europe violations of our maritime rights are so much mitigated in comparison with the former war. It is a good omen. In the American seas, however the scene is very different, and I fear is growing worse & worse. Impressments and other outrages on our flag are multiplying, and the depredations under pretext of blockades, are going on in rivalship with all the extravagances of the last war. I will send herewith if I can, certain documents, both as to impressments, and blockades which will explain the justice of these remarks, and satisfy you, as they ought to do, the British Govt. that the friendship & patience of this Country are put to a severe trial. A Bill has been brought into Congress with a view to some remedy. It proposes to forbid the use of our pilots, our ports, and our supplies & hospitalities to any Ship of war which shall be proved & proclaimed to have impressed or otherwise insulted those on board our vessels. Whether it will be pursued into a law is uncertain; but if it should not the forbearance will proceed merely from a hope that a remedy to the evil is contemplated by negociation. The public mind is rising to a state of high sensibility, and no other consideration than such a hope would I am persuaded, suspend the effect of it on the Legislative Councils. It is to be wished that the introduction of the Bill may not be misconstrued into any unfriendly disposition towards G. Britain. I have every reason to believe that the supposed necessity of it is deeply regretted, and that a just accomodation of all differences with G. B. will give the most sincere and general satisfaction. Louisiana was delivered by the Spanish Authorities at N. Orleans to Laussat on the 30th. of Novr. Our Comssrs. Claibourne & Wilkinson with their troops were at Fort-Adams on their way to receive the transfer to the U. States. All difficulties are therefore at an end, in that quarter. Nothing appears to have passed in relation to W Florida, or the boundaries in general. It is understood that Spain does not include any territory E. of the Misspi. except the Island of N. O. in the idea of Louisiana. It will be an easy matter to take possession according to our idea. The mode alone can beget a question. You omitted the bill of the Paris Silver Smith, referred to in your last. Yrs.
J. M.
 

   
   RC (DLC: Monroe Papers); FC (DLC). RC docketed by Monroe. FC is a letterpress copy.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:562–64.



   
   Blank left in RC. JM may have referred to Monroe’s arrangements for paying his private debts. See Monroe to JM, 22 Oct. 1803 (ibid., 5:562–64).



   
   See JM to Rufus King, 18 Dec. 1803, and n. 1. Although both JM and Jefferson attributed the difficulties over etiquette mainly to Elizabeth Merry, Merry was personally distressed at the treatment accorded him and his new bride, and he continued to complain to Hawkesbury about the issue (Jefferson to Monroe, 8 Jan. 1804 [Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:286–92]; Merry to Hawkesbury, 6 and 31 Dec. 1803 [PRO: Foreign Office, ser. 5, 41:54–57, 92–94]).



   
   Merry reported to Hawkesbury that JM had requested the 22 Dec. 1803 meeting to present U.S. complaints regarding impressment and the declaration of blockades. Concerning the former JM “observed, that the Sensibility of the Legislature, and of the People at large, of the United States, was awakened to a great Degree by the repeated Representations of the Distresses which the American Ships were daily suffering not only from the Loss of their Seamen, but from the Manner in which they were treated by the Officers of His Majesty’s Ships, and those of British Privateers, who had, in several Instances, obliged the Masters to quit their Vessels in their own Boats in perilous Weather upon the high Seas, to save the Ships of War from the Inconvenience and Danger of sending their Boats on board.”



   
   JM then exhibited the register of an American ship on which a British officer had written a declaration of blockade, adding that he had received particular directions from the president to write to Merry on the case (see JM to Merry, 24 Dec. 1803). JM stated “that the frequent Repetition of these Grievances had rendered it necessary for this Government, to take immediate Steps to endeavour to procure a Remedy for them, whence Instructions to that Effect would be transmitted with as little Delay as possible to Mr Munroe.” JM expressed the wish of the U.S. government for a convention covering “every Point of Navigation in which either Country felt a material Interest, so as to produce a general Arrangement which should be satisfactory to both Parties.” “He stated, that, on the Side of this Government, their Wish would be (indeed on this Point they could never desist from their Pretension) that the American Flag should give complete Protection to whatever Persons might be under it, military Men, being Enemies to Great Britain, only excepted, that the Right of visiting Ships at Sea should be exercised, as nearly as might be agreed upon, in the Manner prescribed by the Twenty Sixth Article of the Treaty of Commerce between Great Britain and France of the Year 1786, that Declarations of Blockade should be confined to the Exercise of that Right as it has been defined by the late Conventions between Great Britain and the Northern Powers of Europe, that, considering the Distance at which America is placed from the Rest of the World, the Ships of the United States should be allowed to clear out for a Port that had been notified to be in a State of Blockade because their Trade must suffer considerably by waiting to receive an Account of the Prohibition being removed, and finally, that American Citizens having acquired as their Property any of the Productions of France or of her Colonies, or of any other Power at War with Great Britain, should be allowed to carry them in their Vessels straight from France to her Colonies and vice versâ, and the same with Respect to the Productions of any other Power.”



   
   JM acknowledged the wish of the British government to obtain “Acquiescence in the Restitution of all Deserters by Sea and Land.” “He was therefore authorized to say that his Government was disposed to make such an Agreement a Part of the general Arrangement, and that it would be acceded to unconditionally, that is to say, without any of those Exceptions to it which had prevented the Settlement of this Object when it was under Consideration during Mr Liston’s Residence in this Country; and he had farther to offer, as a Matter which he considered might be agreeable to His Majesty’s Government, that, in order to prevent as far as possible every Danger of Articles Contraband of War being conveyed, by the Means of false Clearances, to an Enemy’s Port, Measures would be taken here to oblige all Masters of Vessels, carrying such Articles, to produce a Certificate of having landed them at the Places for which they were declared to be destined.” Merry replied that JM’s point regarding absolute immunity of all persons under the American flag would provide a cover for treasonable dealings with the enemies of Great Britain and that allowing trade between France and its colonies would be “opening a Door to a most extensive Fraud.” JM “still contended that no Right could possibly be claimed, or admitted of, to take any Persons whatsoever, under any Circumstances, or in any Situation, from under the American Flag, unless it might be in particular Cases, where the Ship should be in a British Port, saying, in Reply to my Observation upon the Report made to the Senate [see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:593–95], that Pains had been taken to render it as little inflammatory as possible, but that Cases of similar Complaints, and of other Distresses brought upon the American Trade, were daily multiplying to such an Extent, and were actually producing so strong a Degree of Sensation throughout the United States, that the Government felt themselves called upon to exert their Endeavours to Obtain the most speedy Remedy for the Evil, and that he hoped that upon a Re-consideration of the Matter, and of the Importance attached to it in this Country, His Majesty’s Government would consent to wave the Difficulty which had prevented this Object from being brought to a Settlement whilst Mr King was in London, by including in the Agreement the narrow Seas, where in Fact the greater Part of the Injuries and Inconveniences occurred.” “In Regard to the Conveyance of the Productions of the Enemy’s Dominions, being American Property, to and from their Colonies, he observed that it already took Place in a circuitous Manner, and that the direct Conveyance of them was the only new Advantage which was solicited, for which, and for the other Facilities to the American Navigation contained in his Propositions, he had offered, by Way of Bargain, as an equivalent Advantage to Great Britain, the Stipulations which he had mentioned respecting the Restitution of Deserters (which, he explained, should be understood to be reciprocal) and the Security against the Conveyance of Contraband Articles of War.”



   
   Merry added further “that whilst Mr Madison dwelt strongly throughout his Conversation upon the Necessity of the Two Governments coming to an Immediate Understanding upon those Points which had occasioned so much Irritation in this Country, his Language was perfectly temperate and conciliatory, and that he expressed the strongest Desire, on the Part of his Government, to arrive at an amicable Adjustment of the Differences which at present existed, as well as to improve by every possible Means the friendly Relations between the Two Countries” (Merry to Hawkesbury, 31 Dec. 1803 [PRO: Foreign Office, ser. 5, 41:60–68]).



   
   Article 3, Section 3, of the Anglo-Russian Convention of June 1801 defined contraband as “cannons, mortars, fire-arms, pistols, bombs, grenades, balls, bullets, firelocks, flints, matches, powder, saltpetre, sulphur, helmets, pikes, swords, sword-belts, pouches, saddles, and bridles” in quantities greater than were needed for the defense of the ship and crew carrying them. Article 3, Section 4, stated that the denomination of a blockaded port could be “given only to that where there is, by the disposition of the power which attacks it with ships stationary, or sufficiently near, an evident danger in entering” (Annual Register for 1801, p. 213).



   
   Article 26 of the 1786 Treaty of Navigation and Commerce (Eden Treaty) decreed that warships and privateers of either party, on meeting with a merchant ship of the other, were “to remain out of cannon-shot, and to send their boats to the merchant-ship which may be met with, and shall enter her to the number of two or three men only, to whom the master … shall shew his passport … and the ship … shall have liberty to continue her voyage, and it shall be wholly unlawful any way to molest or search her, or to chase or compel her to alter her course.” Articles 27 and 28 stated that if there appeared to be legitimate cause for suspicion, the captain must also show the certificates listing the cargo and that if any contraband goods were listed, “it shall be unlawful to break up or open the hatches, chests, casks, bales, or other vessels found on board such ship, or to remove even the smallest parcel of the goods … unless the landing be brought on shore, in the presence of the officers of the court of admiralty, and an inventory made by them of the said goods” (Annual Register for 1786, p. 276).



   
   The House version of the bill “To provide for the further protection of American Seamen” denied all hospitality in U.S. waters to vessels whose officers had seized seamen, foreign or American, from U.S. vessels; levied fines against the offending officers if the incident occurred “within any of the bays, ports, harbors, or rivers of the United States, or of any of the territories of the United States, or within one league of the coast thereof”; required the president to prohibit the supply of any aid or provisions to the guilty vessels; and prescribed punishment for any American offering aid or provision after the proclamation of the prohibition. The milder Senate version authorized, but did not require, the president to prohibit the supply of aid or provisions to, the landing of goods from, or the loading of such vessels. On 29 Feb. 1804 the Senate postponed consideration of the bill until the following December. The authority of the president to ban “at pleasure” the entry of foreign captains and vessels into U.S. ports was incorporated into Sections 4–6 of “An Act for the more effectual preservation of peace in the ports and harbors of the United States …,” which was enacted on 3 Mar. 1805 (A Bill to Provide for the Further Protection of American Seamen [Washington, 1804; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 7485]; A Bill Further to Protect the Seamen of the United States [Washington, 1804; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 7442]; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 264; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:339–42).


